Citation Nr: 9905977	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ear infections. 

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as due to radiation exposure.

3.  Whether new and material evidence has been presented to 
warrant reopening the claim of service connection for a 
cardiovascular disability on a direct basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to March 
1954.

These matters initially came to the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In 1985, the veteran commenced a claim alleging entitlement 
to service connection for a cardiovascular disability.  In an 
April 1986 decision, the RO denied the claim on the basis 
that the service medical records were negative with regard to 
a heart condition and that the first evidence of the claimed 
disability appeared in private hospital reports dated in July 
1982.  Notice of the RO's denial and information concerning 
the veteran's appellate rights were addressed in a letter 
dated in April 1986.  The veteran did not initiate appellate 
action, and, as a result, the decision became final.  

In 1994, the RO received the veteran's claim for a 
cardiovascular disability secondary to exposure to ionizing 
radiation.  In August 1994, the RO denied the claim of 
service connection for a cardiovascular disability due to 
exposure to ionizing radiation.  VA received the veteran's 
notice of disagreement in December 1994, and a statement of 
the case was issued in June 1995.  The statement of the case 
listed the issue as entitlement to service connection for a 
cardiovascular disorder on a direct basis or due to radiation 
exposure.  VA received the veteran's substantive appeal in 
July 1995.  

In January 1997, the Board received evidence from the veteran 
without a waiver of consideration of the RO in accordance 
with 38 C.F.R. § 20.1304.  Thus, in April 1997, the Board 
remanded the case.  After taking the appropriate action, the 
RO returned the case to the Board.

In October 1997, the RO denied the claim of service 
connection for ear infections.  VA received the veteran's 
notice of disagreement in December 1997, and a statement of 
the case was issued in January 1998.  VA received the 
veteran's substantive appeal in February 1998.  

As per his request, the veteran was afforded a personal 
hearing at the RO in May 1998.  The records show that the 
veteran canceled a hearing that was to be held before a 
Member of the Board.  

The cardiovascular issues are discussed in the remand portion 
of this decision.


FINDINGS OF FACT

There is no competent evidence of record which establishes a 
nexus between ear infections during service and any current 
conditions affecting the ears. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for ear infections.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ear Infections

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question is whether the 
veteran has presented evidence of a well-grounded claim under 
38 U.S.C.A. § 5107(a) for service connection for ear 
infections.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well-grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records. 

The right and left ears were found to be normal at his 
enlistment examination in October 1950, and no defects were 
noted at his discharge examination in March 1954.  VA records 
show that, in August 1995, the veteran was diagnosed with 
cellulitis of the right pinna.  In October 1998, the veteran 
complained that his ears were ringing.  There was no pain or 
drainage.  During the two weeks prior to his visit, he 
experienced sinus drainage, congestion and a nonproductive 
cough.  Also, there was some difficulty hearing with 
tinnitus. 

From the findings noted in the VA records from the 1990s, the 
veteran currently has conditions that affect his ears.  
Therefore, the first requirement for a well-grounded claim 
has been met. 

In May 1998, the veteran testified that his ears were flushed 
on four occasions during service, and that he suffered from 
severe headaches at those times.  He stated that, when the 
ears were flushed the fourth time, he was told that nothing 
more could be done for his condition.  The veteran testified 
that he was not exposed to loud noises from the guns aboard 
ship.  He stated that, about five years after his discharge 
from service, he received treatment from his family physician 
for throat infections.  The veteran testified that there were 
minimal medical facilities aboard the ship he served on, and 
that his service medical records are incomplete.  He alleged 
that he was not examined upon his separation from service 
because his discharge was at the convenience of the 
government, and further noted that he did not mention the ear 
problem at that time.  

In a November 1998 statement in support of his claim, the 
veteran referred to treatment from a Dr. Joe Jordan, who is 
deceased.  He reported that this physician treated him after 
his separation from service.  He attempted to secure his 
service medical records from the National Archives but was 
informed that they had been destroyed, and that there would 
be records if he was treated by a physician.  The veteran 
added that there was not one aboard his ship.  He also 
mentioned exposure to scarlet fever and that his children had 
it at a young age.  His physician told him that it was 
possible that he was a carrier.  The veteran also submitted a 
copy of an article about his ship, which contains a reference 
to an incident involving one crew member who came down with 
scarlet fever.  It was noted that the rest of the crew 
underwent examinations under the threat of quarantine, and 
that they were given a clean bill of health.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, for purposes of well 
groundedness, the veteran's recollections of treatment for 
ear infections during service are sufficient to show that he 
was treated for such conditions at that time.  However, the 
evidence is lacking with regard to linking incidents of ear 
infections during service to the current findings and 
complaints.  Thus, the Board finds that the second 
requirement for a well-grounded claim has been met.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well-grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  In this case, the VA treatment records dated in the 
1990s, are devoid of medical opinions that the current 
problems involving the ears are related to the veteran's 
treatment of ear infections during service.  Therefore, the 
veteran's assertions that his current problems with his ears 
were incurred during service do not constitute competent 
medical evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  In the absence of medical evidence attributing 
the veteran's current ear problems to his period of service, 
the claim is not well grounded.

Although VA does not have a statutory duty to assist a 
claimant in developing claims which are not well grounded, VA 
may be obliged under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts and the 
extent to which the Secretary of the Department of Veterans 
Affairs has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) in the January 1998 
statement of the case and the August 1998 supplemental 
statement of the case.  Furthermore, by this decision, the 
Board is informing the veteran of evidence which is lacking 
and necessary to make this claim as set forth above well-
grounded.  

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim was well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The claim of entitlement to service connection for ear 
infections is not well grounded, and the appeal is denied.


REMAND

Cardiovascular Disability

As stated in the Introduction, the veteran initiated a claim 
for a heart condition on a direct basis in 1986.  The claim 
was denied by the RO in an April 1986 decision, and the 
veteran was notified by letter of the denial.  He failed, 
however, to initiate appellate action, and the decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991).  Apparently, the veteran 
applied to reopen the claim in 1994, and the RO continued to 
deny the claim.

In Bernard v. Brown, 4 Vet. App. 384, the Court pointed out 
that, in cases where the Board's action on appeal in 
proceeding to decide a question that the RO had not decided, 
the possibility is raised that a claimant will be prejudiced 
by not having been afforded the full benefits of VA 
procedural safeguards.  Those safeguards include, but are not 
limited to, the right to a written notice of the decision 
made on his or her claim, the right to a hearing, and the 
right to representation.  Bernard v. Brown, 4 Vet. App. at 
393.  

A review of the August 1994 RO decision, the statement of the 
case, and the supplemental statements of the case, indicates 
that the RO has not decided the issue of whether new and 
material evidence has been presented which would warrant 
reopening of the veteran's claim for a cardiovascular 
disability on a direct basis.  Therefore, the procedural 
safeguards must be applied in this case.

In making the above finding, the Board notes that this case 
cannot be reopened unless new and material evidence is 
submitted.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

The Board also points out that the veteran provided a list, 
dated in July 1994, of medical providers and treatment dates 
related to his claim.  The veteran reported that he had 
received treatment from the VA Medical Center in Augusta, 
Georgia from 1987 to 1994, but the claims folder only 
includes records dated from 1990 to 1994.  Also, the veteran 
provided authorizations for the private medical providers he 
listed in that statement.  The only records, however, 
associated with the claims folder are the 1982 treatment 
records from St. Joseph's Hospital.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should secure the pertinent 
records the veteran noted and provided 
authorizations for in July 1994.  Once 
obtained, they should be associated with 
the claims folder.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the evidence received 
following the April 1986 denial if his 
claim of service connection for a 
cardiovascular disability on a direct 
basis, and determine whether it is new 
and material.  If the RO determines that 
the evidence is new and material, the 
claim is reopened.  If the claim is 
reopened, a determination as to the well-
groundedness of the newly reopened claim 
is necessary (see Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17. 1999) (en 
banc) before an adjudication on the 
merits.  Thereafter, the RO should review 
the issue on a radiation basis.  

3.  If the claims are not resolved to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The purpose of this REMAND is to obtain additional 
information and to afford the veteran due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

